DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no sufficient support in the instant specification, as originally filed, for the limitation “directly reacting fluosilicic (H2HSi6) with ammonium hydroxide or ammonia” as required in the instant claims 1 and 10.  In Figure 1, ammonium hydroxide or ammonia and FSA are fed into a reactor; however, there is no clear disclosure regarding “directly reacting”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the instant claims 1 and 10, for the limitation “directly reacting”, it is unclear what would be excluded by “directly”.  In order words, would the “directly” exclude any step that does not have any reaction, for example, dilute the ammonia or FSA (fluosilicic acid) with water or with an inert gas before allowing the ammonia and FSA to react with each other.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103073040 in view of Kidde (3,923,964) and Rappas (6,355,221), optionally further in view of Kwasnoski et al (4,270,703) and Nickerson et al (3,271,107).
CN ‘040 discloses a process for producing calcium fluoride comprising the steps:
1. reacting fluorosilicic acid solution with ammonia gas in a tubular reactor, aging slurry and filtering to obtain filter cake of white carbon black (i.e. silica) and ammonium fluoride solution;  since the fluorosilicic acid and the ammonia gas do not react with any other compound(s), they are considered as “directly” react with other;
2. washing and drying silica filter cake to obtain silica;
3. reacting the ammonium fluoride solution with solid calcium hydroxide or calcium hydroxide emulsion, secondary aging, and filtering to obtain filter cake of crude calcium fluoride and ammonia;
4. washing and drying the crude calcium fluoride to obtain pure calcium fluoride (note claim 1).
For the purity of calcium fluoride of “greater than or equal to 90% wt CaF2”, it is assumed that the CaF2 product contains greater or equal 90% wt CaF2.  CN ‘040 discloses that the calcium fluoride product has a calcium content of 99% (note Embodiment 1, paragraph [0011]).
For the instant claim 2, steps 1-2 as stated above discloses the claimed filtration, washing and drying.
For the instant claim 3, CN ‘040 discloses that the fluorosilicic acid has a concentration of 8-32% (note claim 1 and step a. in paragraph [0005]).  This range overlaps the claimed range.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
For the instant claim 4, CN ‘040 discloses that the wet-process phosphoric acid from a phosphate source produces fluorosilicic acid, which can be used for the process of producing calcium fluoride (note paragraph [0004]).
For the instant claim 5, step 1, which includes “reacting” and “aging”, in CN ‘040 is considered as the claimed step (a).  For step 1, CN ‘040 the aging tank is stirred (note step b in paragraph [0005]; CN ‘040 does not specify any heating or cooling for this step; therefore, it would have been obvious to one of ordinary skill in the art to reasonably assume that the reaction between the ammonia and the fluorosilicic acid is carried at room temperature, which is within the claimed temperature range; CN ‘040 discloses that the molar ratio of the ammonia gas to the fluorosilicic acid feed is between 6.6 and 7.2 (note step a in paragraph [0005]), this would result in a high final pH; CN ‘040 discloses that the reacting step is fast and the aging step is carried out for 10 to 120 minutes (note step b in paragraph [0005]), this range overlaps the claimed range.  
Optionally, Nickerson ‘107 can be applied to teach that for a process for producing silica be reacting fluosilicic acid with ammonium hydroxide, the pH variations with the range of 8.3 to 9.0 do not have a great effect upon the quality or surface area of the product silica.  It has been found that recoveries of silica are increased by operating at higher final pH’s (note column 3, lines 10-24).
For the instant claim 6, it would have been obvious to one skilled in the art to re-recycle any wash water to any appropriate location in order to minimize cost and to improve the water balance in the process.
For the instant claim 7 (note the assumption as stated in the 112(b) rejection), CN ‘040 discloses a molar ratio of calcium hydroxide to ammonium fluoride of 0.95:1 (note example 1); thus the Ca/F would be 0.95.  This value is “greater than 0.5” as required in the instant claim 7.  The overlapping molar ratio of calcium hydroxide to ammonium fluoride as disclosed in CN ‘040 would result in a pH for the precipitation that overlaps the claimed range. 
For the instant claim 8, CN ‘040 discloses that the reaction between the calcium hydroxide and the ammonium is carried out with stirring and the temperature is controlled at 60oC (note Example 1).  CN ‘040 discloses that the reaction temperature is from 20-80oC and the reaction time 30-120 minutes (note “d.” in paragraph [0005]).  These ranges overlap the claimed ranges.  For the pH, see the reasons as stated above for claim 7.
For the instant claim 9, see the reasons as stated above for claims 1-2.
For the instant claim 10, see the reasons as stated above for claims 1, 2 and 6.

The differences are CN ‘040 does not disclose (1) the use of calcium carbonate for step 3 as stated above and (2) the step of recycling a portion of the slurry containing calcium fluoride back to the step 3.
For difference (1), Kidde ‘964 discloses that it is known in the art that calcium fluoride can be produced from fluosilicates by ammoniating the fluosilicates to a pH of 8.8 to 9.2, separating the silica and treating the mixed ammonium fluoride – ammonia solution with lime (CaO), hydrated lime (Ca(OH)2) or calcium carbonate (CaCO3) to produce an insoluble calcium fluoride and volatile ammonia which is recycled to the ammoniation step (note column 1, lines 38-45).
It would have been obvious to one of ordinary skill in the art to replace the calcium hydroxide (i.e. hydrated lime) in the process of CN ‘040 with calcium carbonate because they are analogous compounds as suggested by Kidde ‘964.  
For the combined teaching of CN ‘040 and Kidde ‘964, when calcium carbonate would be used in the process of CN ‘040, the reaction between the ammonium fluoride and the calcium carbonate would produce ammonium carbonate as a by-product, as required in the instant claim 1.  As stated above CN ‘040 fairly discloses the filtering to obtain the calcium fluoride filter cake (note step 3 of CN ‘040) and the washing of the filter cake (note step 4), thus, these two steps would naturally produce the “first ammonium carbonate solution” and the “second ammonium carbonate solution” as required in the instant claim 1.

As known in the art, the reactions between ammonium fluoride and calcium hydroxide and between ammonium fluoride and calcium carbonate are:
2 NH4F + Ca(OH)2 [Wingdings font/0xE0] CaF2 (↓) + 2 NH3 + 2H2O
2 NH4F + CaCO3 [Wingdings font/0xE0] CaF2 (↓) + CO2 + 2 NH3 + H2O
In both processes, none of the by-products would contaminate the CaF2 product.  Therefore, the claim in the instant specification that the use of calcium carbonate would produce high purity calcium fluoride is not convincing.  The purity of the CaF2 may be depended on the purity of the reactants (purity of the calcium hydroxide or the calcium carbonate) rather than the type of the reactant used.  It is conventionally known in the art to use purer reactants in order to avoid any side reactions or to avoid introducing impurities into the reactions and thereby into the products.  There is no evidence on record to show that the calcium fluoride product would have higher purity when using pure calcium carbonate as the reactant as compared to that when using pure calcium hydroxide. 

For difference (2), Rappas discloses a process for removing soluble fluoride from a waste solution containing said soluble fluoride, the process comprising:
(A) mixing said waste solution with an aqueous slurry containing seed calcium fluoride particles to form a first aqueous solution;
(B) mixing said first aqueous solution with a calcium sulfate containing reagent to form a second aqueous composition;
(C) advancing said second composition through a tubular tube reactor to permit said soluble fluoride and said calcium sulfate containing reagent to react and attach to said seed particles of calcium fluoride, said seed particles of calcium fluoride thereby increasing in size to become enhanced particles; and
(D) removing from said second aqueous composition a portion of the enhanced particles (note claim 1).
As shown in Figure 2, a portion of the slurry obtained in step C) is used as the seed slurry (note 24a in Figure 2 and column 10, lines 14-18).  Thus, Rappas fairly discloses that a portion of the calcium fluoride slurry product is recycled as the seed slurry. 
In the process of Rappas, sodium fluoride is reacted with calcium sulfate to form calcium fluoride and sodium sulfate.  Even though the reactants used in Rappas are different, Rappas still fairly teaches the step of recycling a portion of the calcium fluoride slurry product (obtained from the reaction) back to the reaction to serve as a seed slurry so that calcium fluoride with an increased particle size can be produced.  The concept of using a seed slurry to produce large particle size product is not depended on the reaction of forming the product.  It would have been obvious to one skilled in the art to select an appropriate amount of the calcium fluoride slurry to be recycled back to serve as seed slurry in order to produce the desired particle size for the calcium fluoride product.
It would have been obvious to one of ordinary skill in the art to recycle a portion of the calcium fluoride slurry produced by the reaction between the ammonium fluoride and the calcium compound in the process of CN ‘040, as suggested by Rappas ‘221, because by doing so, larger calcium fluoride particles can be produced so that it could be used to produce high grade hydrogen fluoride (note Rappas ‘221, column 5, lines 26-48).
For the combined teaching of CN ‘040, Kidde ‘964 and Rappas ‘221, it would have been obvious to one of ordinary skilled in the art to treat the ammonium carbonate that would be obtained from the reaction between the ammonium fluoride and the calcium carbonate to recover and re-use the ammonia.  
Optionally, Kwasnoski ‘703 can be applied to teach that the decomposition of ammonium carbonate into ammonia and carbon dioxide is well known in the art for more than 100 years (note column 1, lines 38-55).  Since ammonia is needed as a reactant in step 1 of CN ‘040, it would have been obvious to one of ordinary skill in the art to decompose the ammonium fluoride obtained in CN ‘040, as suggested by Kwasnoski ‘703, so that ammonia would be formed and then re-used in the process of CN ‘040.

Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.
Applicants argue that calcium hydroxide and calcium carbonate are analogous compounds in view of producing calcium fluoride, even if both are mentioned by Kidde. when using calcium hydroxide, CaF2 is formed by simple precipitation reaction between Ca2+ and F-, which is an exothermic reaction.  The size of the CaF2 is controlled by the saturation rate and the Ca2+ excess.  Thus, generally, calcium hydroxide does not give good CaF2 particle size.  In contrast, when using calcium carbonate, CaF2 is formed by isomorphic or pseudomorphic substitution reaction between the Ca of the carbonate and F- of the ammonium fluoride solution, which is an endothermic reaction.  Thanks to this substitution process, the size of the CaF2 particles is easily controlled by the particle size of the calcium carbonate.  As a result, calcium carbonate gives good CaF2 particle size.
Even if the “simple precipitation reaction” when using calcium hydroxide is different than the “isomorphic or pseudomorphic substitution” when calcium carbonate, both calcium hydroxide and calcium carbonate are still being disclosed in Kidde as suitable compounds for producing CaF2 by reacting with ammonium fluoride.  Therefore, they are considered as analogous compounds for producing CaF2 by reacting with ammonium fluoride.  It should be noted that in Applicants’ claims, no particular particle size is required and the calcium fluoride can be easily be subjected a granulation step to increase the particle size.  Furthermore, Applicants’ claims require that a portion of the second slurry is recycled to the second reactor so as to enhance calcium fluoride crystallization in the second reactor, i.e. to adjust the diameter of the calcium fluoride product (note page 9, lines 14-15), not just by controlling the particle size of the calcium carbonate as argued by Applicants.
Applicants argue that Kidde teaches that adding either calcium hydroxide or calcium carbonate to a mixture of ammonium fluoride and ammonia is a method which is not economically attractive.
Even if the use of calcium carbonate is not economically attractive, such use is still known in the art.  It should be noted that the price and availability of calcium carbonate may fluctuated and it would have been obvious to one skilled in the art to use calcium carbonate when its price is reasonable or when it is readily available. 
Applicants argue that the use of calcium carbonate is also advantageous due to the endothermicity of the reaction between calcium carbonate and ammonium fluoride, which benefits from the exothermicity of the first reaction of neutralization of the fluosilicic acid.
As required in Applicants’ claims, after the neutralization of the fluosilicic acid (step a), a filtering step is carried out to obtain a filtrate.  A significant part of the heat generated by the neutralization would be lost in the filtering step and Applicants’ claims do not require that the filtrate obtained in step a) must be immediately react with the ammonium fluoride in step b) to benefit from any remaining heat contained in the filtrate.
Applicants argue that the process of CN ‘040 uses calcium hydroxide, which requires cooling and limits the increase in capacity of the reaction if the quantity of reactant increases.
Applicants’ claims do not exclude the step of cooling as disclosed in CN ‘040.  There is no evidence on record to show that the use of calcium carbonate would have a significant saving in energy cost for the process of producing calcium fluoride.  Applicants’ claims do not require any specific amount of reactants for the claimed process; therefore, the argument regarding increasing the capacity of the reaction is not persuasive.
Applicants argue that CN ‘040 teaches a two-step reaction including a first step done in a tubular reactor, in which nitrogen gas is first introduced, then ammonia is introduced, and then fluosilicic acid introduced.  This first step is followed by a second step where the reaction is completed in a stirred reactor for 10-120 minutes.
The first step in CN ‘040 would meet the “directly” reacting fluosilicic acid with ammonia as required in step a) of Applicants’ claim 1.  Applicants’ “comprising” language does not exclude the “aging step” as disclosed in the CN ‘040.  There is no clear evidence that the reaction is continued in the aging step of CN ‘040; however, even if it is, such reaction is still directly between the FSA and the ammonia.  
New claim 10 is rejected as stated above, for same reasons as for claims 1, 2 and 6.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        May 1, 2022